Title: To George Washington from Charles-René-Dominique Sochet Destouches, 15 January 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        

                            
                            A Bord du Neptune, En Rade de Rhode Island Le 15 Janvier 1781.
                        
                        Jay L’honneur de presenter a Votre Excellence, Mr Le Chev. de Granchain Major, Et Chargé du detail General de
                            L’Escadre du roy, Ses Talents et Ses Connoissances Lui avoient Acquis Toute La Confiance de f.eu Mr Le
                            Chev. de Ternay, Il Est, J’ose Le dire digne de Celle de Votre Excellence, Et Elle peut s’ouvrir avec Lui sur Ce qui Est
                            Relatif a votre position, Et aux Operations prochaines de La Campagne Navale.
                        J’aurois Eu Bien a Coeur de Traiter Moy même de Ces objets avec Votre Excellence, J’eusse satisfait En meme
                            Temps, un Desir Bien Grand Chèz moy de voir et d’entendre un homme qui Jouit d’une aussy haute Reputation dans Toute
                            L’Europe. Ce sont des Sentiments Bien profondement Gravés en moy, de même que Ceux du profond respect, avec Les quelles Lay
                            l’honneur D’Etre, De Votre Excellence, Le tres humble, et tres obeissant serviteur
                        
                            Destouches
                        
                    